 

Exhibit 10.1

PROMISSORY NOTE

 

$12,500.00 March 22, 2012

 

1.          Promise to Repay. Israel Growth Partners Acquisition Corp., a
Delaware corporation (“Borrower”), promises to pay to JRP Capital, Inc., a New
York corporation, or its permitted assigns (“Lender”), the principal sum of
TWELVE THOUSAND FIVE HUNDRED DOLLARS AND NO CENTS ($12,500.00) (the “Principal”)
together with interest thereon at the rate hereinafter specified and any and all
other sums which may be due and owing to Lender in accordance with the terms
contained herein as repayment of this Promissory Note (this “Note”). As a
condition precedent to any obligation of Borrower hereunder, Lender shall
deliver to Borrower in cash, certified check payable to Borrower or liquid funds
wired to an account specified by Borrower, the entire amount of the Principal.

 

2.          Interest; Penalty Interest. Interest on this Note shall accrue from
the date hereof at a rate per annum equal to five percent (5%); provided,
however, that in no event shall the interest due on this Note be less than Six
Hundred and Twenty-Five Dollars ($625.00). Notwithstanding any other provision
contained in this Note, the maximum rate of interest hereunder at any time shall
not exceed the maximum rate then permitted by law. All accrued interest shall be
due on the first to occur of: (i) the Maturity Date (as defined below); or (ii)
the repayment in whole or in part of the principal amount of this Note. During
an Event of Default (as defined in Section 6), the interest rate applicable to
the then outstanding balance shall be ten percent (10%).

 

3.          Calculation of Interest. Interest on the unpaid principal amount of
this Note shall be calculated on the basis of a 360-day per year factor applied
to the actual days on which there exists an unpaid principal balance due under
this Note.

 

4.          Maturity. The principal balance of this Note, together with all then
unpaid and accrued interest, shall be due and payable in full on demand by
Lender, which notice thereof shall be provided in accordance with Section 10 of
this Note (the “Maturity Date”). If payment is not made by the Maturity Date,
Borrower shall have five (5) business days from the date of such notification to
make full payment (the “Cure Period”).

 

5.         Payment. Payments must be made in such coin or currency of the United
States of America as at the time of payment is legal tender of the payment of
public and private debts or by wire transfer to an account specified by Lender
at least ten (10) days prior to the Maturity Date or by certified check made
payable to Lender. Payments received after 5:00 p.m. New York time will be
treated as being received on the next banking day.

 

6.          Default and Remedies. If there shall be any Event of Default
hereunder (as defined below), at the option and upon the declaration of Lender,
this Note shall accelerate and all principal and unpaid accrued interest shall
become due and payable. The occurrence of any one or more of the following prior
to repayment in full or conversion, whichever comes first, shall constitute an
“Event of Default”:

 

(a)          if the full amount due under this Note, including outstanding
principal, accrued and unpaid interest and all other sums due thereunder, is not
received prior to the date when due (subject to the provision regarding the Cure
Period);

 

(b)          Borrower fails to discharge a material judgment rendered against
Borrower within thirty (30) days;

 

(c)          Borrower files any petition or action for relief under any
bankruptcy, reorganization, insolvency or moratorium law or any other law for
the relief of, or relating to, debtors, now or hereafter in effect, or makes any
assignment for the benefit of creditors or takes any corporate action in
furtherance of any of the foregoing; or

 

(e)          an involuntary petition is filed against Borrower by a third party
(unless such petition is dismissed or discharged within sixty (60) days) under
any bankruptcy statute now or hereafter in effect, or a custodian, receiver,
trustee, assignee for the benefit of creditors (or other similar official) is
appointed to take possession, custody or control of any property of Borrower.

 

7.          Costs of Collection. If at any time the indebtedness evidenced by
this Note is collected through legal proceedings or this Note is placed in the
hands of an attorney or attorneys for collection, Borrower hereby agrees to pay
all costs and expenses of collection (including reasonable attorneys’ fees)
incurred by Lender in collecting or attempting to collect such indebtedness.

 

 

 

 

 

8.         Governing Law. This Note shall be governed by and construed under the
laws of Delaware as applied to agreements among Delaware residents made and to
be performed entirely within the state, without giving effect to conflicts of
laws principles. The parties hereby covenant and agree that any action brought
to enforce the terms of this Note shall be located in the state or federal
courts located in the State of Maryland. The parties hereby consent to the
jurisdiction of such courts and waive any defense of an inconvenient forum and
any right of jurisdiction on account of the place of residence or domicile.
BORROWER HEREBY WAIVES ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, SUIT
OR PROCEEDING RELATING TO SUCH MATTERS.

 

9.         No Waiver. The delay or failure of Lender to exercise its rights
hereunder shall not be deemed a waiver thereof. No waiver of any rights of
Lender shall be effective unless in writing and signed by Lender and any waiver
of any right shall not apply to any other right or to such right in any
subsequent event or circumstance not specifically included in such waiver.

 

10.       Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (c) one (1) day
after deposit with a nationally recognized overnight courier, specifying
next-day delivery, with written verification of receipt. All communications to
Lender shall be sent to 50 Old Route 25A, Fort Salonga, New York 11768, or to
such other address as Lender may designate by ten (10) days advance written
notice to the other parties hereto. All communications to Borrower shall be sent
to 4808 Moorland Lane, Suite 109, Bethesda, Maryland 20814, or to such other
address as Borrower may designate by ten (10) days advance written notice to the
other parties hereto.

 

11.       General Provisions. Time shall be of the essence with respect to the
terms of this Note. This Note cannot be changed or modified orally.

 

12.       Counterparts; Multiple Originals. This Note may be executed in
multiple counterparts and all such counterparts shall collectively constitute an
original instrument, which may be evidenced by any one counterpart. A copy of
this Note signed and transmitted by facsimile or electronically in pdf format or
similar file shall be treated as fully as a manually signed original. This Note
may be executed in multiple originals, each such original having equal force and
effect.

 

13.       Headings. The headings contained in this Note are for reference
purposes only and shall not affect the meaning or interpretation of any
provisions of this Note.

 

14.       Pronouns and Plurals. Wherever the context may require, any pronoun
used in this Note shall include the corresponding masculine, feminine, or neuter
forms, and the singular forms of nouns, pronouns, and verbs shall include the
plural and vice versa.

 

IN WITNESS WHEREOF, Borrower has caused this Note to be executed on its behalf
by its duly authorized officer as of the day and year first above written.

 

  ISRAEL GROWTH PARTNERS ACQUISITION CORP.       By: /s/Craig Samuels   Name:
Craig Samuels   Title: President and Chief Executive Officer

 



 

 

